
	
		II
		110th CONGRESS
		1st Session
		S. 1678
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 21, 2007
			Ms. Collins (for
			 herself, Mr. Conrad,
			 Mr. Smith, Ms.
			 Mikulski, and Mr. Inouye)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to ensure more timely access to home health services for Medicare
		  beneficiaries under the Medicare program.
	
	
		1.Short titleThis Act may be cited as the
			 Home Health Care Planning Improvement
			 Act of 2007.
		2.Improving care planning for Medicare home
			 health services
			(a)In generalSection 1814(a)(2) of the Social Security
			 Act (42 U.S.C. 1395f(a)(2)), in the matter preceding subparagraph (A), is
			 amended—
				(1)by inserting (as those terms are
			 defined in section 1861(aa)(5)) after clinical nurse
			 specialist; and
				(2)by inserting , or in the case of
			 services described in subparagraph (C), a physician, or a nurse practitioner or
			 clinical nurse specialist who is working in collaboration with a physician in
			 accordance with State law, or a certified nurse-midwife (as defined in section
			 1861(gg)) as authorized by State law, or a physician assistant (as defined in
			 section 1861(aa)(5)) under the supervision of a physician after
			 collaboration with a physician.
				(b)Conforming amendments(1)Section 1814(a) of the Social Security Act
			 (42 U.S.C. 1395f(a)) is amended—
					(A)in
			 paragraph (2)(C), by inserting , a nurse practitioner, a clinical nurse
			 specialist, a certified nurse-midwife, or a physician assistant (as the case
			 may be) after physician each place it appears;
					(B)in
			 the second sentence, by striking or clinical nurse specialist
			 and inserting clinical nurse specialist, certified nurse-midwife, or
			 physician assistant;
					(C)in
			 the third sentence—
						(i)by striking physician
			 certification and inserting certification;
						(ii)by inserting (or on January 1, 2008,
			 in the case of regulations to implement the amendments made by section 2 of the
			 Home Health Care Planning Improvement Act of
			 2007) after 1981; and
						(iii)by striking a physician who
			 and inserting a physician, nurse practitioner, clinical nurse
			 specialist, certified nurse-midwife, or physician assistant who;
			 and
						(D)in
			 the fourth sentence, by inserting , nurse practitioner, clinical nurse
			 specialist, certified nurse-midwife, or physician assistant after
			 physician.
					(2)Section 1835(a) of the Social Security Act
			 (42 U.S.C. 1395n(a)) is amended—
					(A)in
			 paragraph (2)—
						(i)in the matter preceding subparagraph (A),
			 by inserting or, in the case of services described in subparagraph (A),
			 a physician, or a nurse practitioner or clinical nurse specialist (as those
			 terms are defined in 1861(aa)(5)) who is working in collaboration with a
			 physician in accordance with State law, or a certified nurse-midwife (as
			 defined in section 1861(gg)) as authorized by State law, or a physician
			 assistant (as defined in section 1861(aa)(5)) under the supervision of a
			 physician after a physician; and
						(ii)in each of clauses (ii) and (iii) of
			 subparagraph (A) by inserting , a nurse practitioner, a clinical nurse
			 specialist, a certified nurse-midwife, or a physician assistant (as the case
			 may be) after physician;
						(B)in
			 the third sentence, by inserting , nurse practitioner, clinical nurse
			 specialist, certified nurse-midwife, or physician assistant (as the case may
			 be) after physician;
					(C)in
			 the fourth sentence—
						(i)by striking physician
			 certification and inserting certification;
						(ii)by inserting (or on January 1, 2008,
			 in the case of regulations to implement the amendments made by section 2 of the
			 Home Health Care Planning Improvement Act of
			 2007) after 1981; and
						(iii)by striking a physician who
			 and inserting a physician, nurse practitioner, clinical nurse
			 specialist, certified nurse-midwife, or physician assistant who;
			 and
						(D)in
			 the fifth sentence, by inserting , nurse practitioner, clinical nurse
			 specialist, certified nurse-midwife, or physician assistant after
			 physician.
					(3)Section 1861 of the Social Security Act (42
			 U.S.C. 1395x) is amended—
					(A)in
			 subsection (m)—
						(i)in the matter preceding paragraph
			 (1)—
							(I)by inserting a nurse practitioner or
			 a clinical nurse specialist (as those terms are defined in subsection (aa)(5)),
			 a certified nurse-midwife (as defined in section 1861(gg)), or a physician
			 assistant (as defined in subsection (aa)(5)) after
			 physician the first place it appears; and
							(II)by inserting a nurse practitioner, a
			 clinical nurse specialist, a certified nurse-midwife, or a physician
			 assistant after physician the second place it appears;
			 and
							(ii)in paragraph (3), by inserting a
			 nurse practitioner, a clinical nurse specialist, a certified nurse-midwife, or
			 a physician assistant after physician; and
						(B)in
			 subsection (o)(2)—
						(i)by inserting , nurse practitioners
			 or clinical nurse specialists (as those terms are defined in subsection
			 (aa)(5)), certified nurse-midwives (as defined in section 1861(gg)), or
			 physician assistants (as defined in subsection (aa)(5)) after
			 physicians; and
						(ii)by inserting , nurse practitioner,
			 clinical nurse specialist, certified nurse-midwife, physician
			 assistant, after physician.
						(4)Section 1895 of the Social Security Act (42
			 U.S.C. 1395fff) is amended—
					(A)in
			 subsection (c)(1), by inserting , the nurse practitioner or clinical
			 nurse specialist (as those terms are defined in section 1861(aa)(5)), the
			 certified nurse-midwife (as defined in section 1861(gg)), or the physician
			 assistant (as defined in section 1861(aa)(5)), after
			 physician; and
					(B)in
			 subsection (e)—
						(i)in paragraph (1)(A), by inserting ,
			 a nurse practitioner or clinical nurse specialist (as those terms are defined
			 in section 1861(aa)(5)), a certified nurse-midwife (as defined in section
			 1861(gg)), or a physician assistant (as defined in section 1861(aa)(5))
			 after physician; and
						(ii)in paragraph (2)—
							(I)in the heading, by striking
			 Physician
			 certification and inserting Rule of construction regarding requirement for
			 certification; and
							(II)by striking
			 physician.
							(c)Effective
			 DateThe amendments made by
			 this section shall apply to items and services furnished on or after January 1,
			 2008.
			
